

99 HR 8968 IH: Remote, Coastal, and Small Watersheds Act of 2020
U.S. House of Representatives
2020-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8968IN THE HOUSE OF REPRESENTATIVESDecember 15, 2020Ms. Gabbard (for herself and Mr. Young) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo authorize the Secretary of the Army, acting through the Chief of Engineers, to recommend certain projects in remote, coastal, and small watersheds, and for other purposes.1.Short titleThis Act may be cited as the Remote, Coastal, and Small Watersheds Act of 2020.2.Remote, coastal, or small watersheds(a)In generalIn conducting a study of hurricane and storm damage reduction, the Secretary of the Army, acting through the Chief of Engineers, may recommend a project without the need to demonstrate that the project is justified solely by national economic development benefits if the Secretary determines that—(1)the community to be served by the project has limited options for relocation or retreating from the flood plain or coastal flood zone; (2)the project would be located in the State of Hawaii or Alaska, the Commonwealth of Puerto Rico, Guam, the Commonwealth of the Northern Mariana Islands, the United States Virgin Islands, or American Samoa;(3)the area cost factor is greater than 2.2, as determined by the Secretary; or(4)the long-term viability of the community in which the project is located, or of a community that is located in the region to be served by the project and that will rely on the project, would be threatened without the hurricane and storm damage reduction project.(b)JustificationIn considering whether to recommend a project under subsection (a), the Secretary shall consider the benefits of the project to—(1)public health and safety of the local community and communities that are located in the region to be served by the project and that will rely on the project, including access to facilities designed to protect public health and safety;(2)hurricane and storm damage effects on local and regional economic opportunities;(3)welfare of the regional population to be served by the project; or(4)social and cultural value to the local community and communities that are located in the region to be served by the project and that will rely on the project.(c)PrioritizationProjects recommended by the Secretary under subsection (a) shall be given equivalent budget consideration and priority as projects recommended solely by national economic development benefits.(d)Disposition(1)In generalThe Secretary may carry out any project identified in the study carried out pursuant to subsection (a) in accordance with the criteria for projects carried out under the authority of the Secretary under section 205 of the River and Harbor Act of 1948 (33 U.S.C. 701s).(2)Non-Federal interestsIn evaluating and implementing a project under this section, the Secretary shall allow a non-Federal interest to participate in the financing of a project in accordance with the criteria established for flood control projects under section 903(c) of the Water Resources Development Act of 1986 (Public Law 99–662; 100 Stat. 4184).(e)Annual reportFor a project that cannot be carried out under the authority specified in subsection (d), on a determination by the Secretary of the feasibility of the project under subsection (a), the Secretary may include a recommendation concerning the project in the annual report submitted to Congress under section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d).